IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0247
                            Filed November 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHAD MICHAEL VICE,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Lee (North) County, Michael J.

Schilling, Judge.



       A defendant appeals his convictions for first-degree burglary and assault

while participating in a felony. AFFIRMED.



       Erin M. Carr of Carr Law Firm, P.L.C., Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



       Heard by Tabor, P.J., and Schumacher and Chicchelly, JJ.
                                            2


TABOR, Presiding Judge.

         A case of mistaken identity: that’s what Chad Vice calls his convictions for

first-degree burglary and assault while participating in a felony. Vice contends the

district court should not have given any weight to the victim’s identification of him

in a faulty photo array. He also challenges the admission of an out-of-court

statement by his cousin placing him near the crime scene.1

         Viewing the evidence in the light most favorable to the district court’s ruling

and giving due deference to its credibility findings, we find substantial evidence

that Vice committed these crimes. We agree with Vice that the court should have

sustained his hearsay objection. But we find the State overcame the presumption

of prejudice from that hearsay. Thus, we affirm his convictions.

    I.      Facts and Prior Proceedings

         On a May morning in 2019, Julie drove to her ex-husband’s house to pick

up their teenage daughter. She texted her daughter that she was parked outside.

A few minutes later, still looking down at her phone, in her peripheral vision Julie

saw a figure approaching. Assuming it was her daughter, Julie unlocked the car

doors so she could get into the passenger side. But the person came to the driver’s

door instead.

         Looking up, Julie saw “a very angry person.” The man opened her car door

with one hand and brandished a switchblade in the other. From two feet away, the

intruder yelled “fucking piece of shit” as he lunged at her with the blade, aiming for



1 Vice also mentions a potential ineffective-assistance-of-counsel claim. But such
claims cannot be decided on direct appeal from a criminal proceeding and need
not be preserved for postconviction relief. Iowa Code § 814.7 (2021).
                                            3


her neck. Julie screamed and dropped her phone, prompting the man to look at

her and pull away. His demeanor changed, he apologized, and said she was the

“wrong person.” In that moment, Julie thought the man looked familiar. The man

then fled behind a neighboring house as Julie yelled: “Are you fucking kidding me?”

         Julie ran into her ex-husband’s house and locked the door. Her daughter

was still inside and Julie told her to call 911. While waiting for police to arrive, Julie

and her daughter saw a man dressed in jeans and a black sweatshirt leave the

house next door. Her daughter filmed the man on her phone as he walked to a

maroon truck and drove away. Neither Julie nor her daughter saw his face.

         Once Officer Dustin Fullhart arrived, Julie recounted what happened and

described her attacker as wearing a black hoodie, jeans, and a gray hat.2 She also

recalled that his eyes looked “a silver bluish” but “darker like he was mad.” From

the ten to fifteen seconds that she had to look at his face, Julie recalled the

“chiseledness of his jaw line” and that his “jaws were clenched.” Julie said he

“wasn’t clean shaven,” and instead had “scraggily” salt-and-pepper facial hair,

adding to an overall “disheveled” look. She originally thought the man might be

her ex-husband’s brother, but soon realized it was not. She then assumed the

man who just left the neighbors’ house was the attacker.

         After talking to Julie, Officer Fullhart looked behind the house next door but

did not find the suspect or evidence of the attack. He spoke to that house’s

occupants: Lynsey Gilpin, his wife, their daughter, and a family friend. None of




2   At trial, Julie testified the man was wearing a grey hoodie instead.
                                           4


them matched Julie’s description of the assailant and none recalled that anyone

left their house.

         When the officer returned to Julie, he viewed her daughter’s phone video of

the man leaving the neighbors’ house. Julie also provided the plate number of the

maroon truck. Equipped with that video, Fullhart returned to the Gilpin residence

to ask again if anyone had left the house. Lynsey Gilpin then remembered that

Kane Simmons left just before law enforcement arrived. Gilpin described Simmons

as “unstable” and “a little bit crazy.” The family provided Simmons’s phone number

and told the officer where he was headed. Before leaving, Fullhart told them to

call police if Simmons returned.

         After Fullhart left, Gilpin went to the detached garage behind his house.

Inside, he saw a man hiding in the garage attic. While no lights were on, Gilpin

testified he was “seventy-five percent” sure it was his cousin, Vice.3 Startled, Gilpin

told the person in the attic he planned to call the police. When Gilpin left to call

911, the man ran off. When he connected with Officer Fullhart by phone, Gilpin

reported seeing Vice in his attic. It was then that the course of the investigation

changed with Vice becoming the prime suspect. Police returned to the crime

scene to search for Vice but did not find him. Fullhart also talked with Simmons

on the phone that day but ruled him out as a suspect based on their conversation,

as well as Gilpin placing Vice at the scene and Julie’s photo identification.

         That same day, Officer Fullhart compiled a photo lineup to see if Julie could

identify her assailant. The lineup included six men, ages nineteen to forty-three



3   Gilpin and Vice hung out weekly, and Vice had been in his garage before.
                                         5


years old, with Vice being the oldest. Each man appeared in two mugshots, one

facing forward and one profile, except for Vice who only had a forward-facing

photo. The lineup did not include a photo of Simmons. Fullhart met with Julie at

her home and gave her the photos all at once to see if she recognized anyone. He

told her the assailant may or may not be in the array. After studying the photos,

Julie pointed to the single image of Vice as the man who assaulted her. This

exchange was not recorded. Officer Fullhart recalled that after Julie picked that

photo, he mentioned the name Chad Vice. Julie couldn’t remember which of them

said Vice’s name first. But she then recognized Vice because they went to high

school together, though she had not seen him in ten to fifteen years.

      After the photo identification, Fullhart interviewed Vice. Vice acknowledged

knowing Julie but denied assaulting her. Vice said that he did not know where he

was during the assault, blaming blackouts caused by diabetes and “not eating

right.” He conceded his health condition sometimes made him “wacky” and angry.

Officers arrested Vice two days later.

      The State charged Vice with first-degree burglary and assault while

participating in a felony. While in jail, Vice placed eight phone calls during the

month of June, trying to craft an alibi through an acquaintance named Tara: “I don’t

know what I got to say to convince her to help me but I’m thinking I could promise

her some money. . . . She’s a liar so what the fuck. You might as well get paid for

your lies.” In one of the calls, Vice admitted hiding in Gilpin’s garage attic, and

Gilpin telling him, “you can’t be here,” but claimed it was two days before the

assault, and the authorities had their timeline mixed up.
                                            6


          Pretrial, Vice’s attorney engaged in discovery. Only after being deposed

did Officer Fullhart show Julie two photographs that he believed to be of Simmons.

She did not recognize Simmons and thought the photos were of two different

people. Fullhart acknowledged that the two images looked “very different” and he

was not “quite sure” whether both photos depicted Simmons.4

          Vice waived his right to a jury and was tried by a judge. At the bench trial,

three people testified. First, Julie identified Vice as the man who assaulted her.

Second, Gilpin testified he was “seventy-five percent” sure he saw Vice in his attic,

but gave somewhat conflicting statements on whether he or police brought Vice’s

name up first in the investigation. Third, Officer Fullhart explained his investigation.

          After a back-and-forth of sustained hearsay objections, Fullhart said he

developed a new suspect when Gilpin provided Vice’s name. Vice objected to this

statement as hearsay. But the court overruled the objection. Based on the

evidence, the district court found Vice guilty of burglary in the first degree and

assault while participating in a felony beyond a reasonable doubt.             He now

appeals.

    II.      Analysis

    A. Substantial Evidence Identifying Vice

          Vice contends the State failed to present substantial evidence that he was

the man who attacked Julie. We review his challenge for legal error. State v.

Banes, 910 N.W.2d 634, 637 (Iowa Ct. App. 2018). Our sufficiency review is the

same for a bench trial as a jury trial. State v. Myers, 924 N.W.2d 823, 827


4One of the photos was from a driver’s license and the other appeared to be a
mug shot.
                                          7


(Iowa 2019). The court’s findings of fact have the effect of a special verdict—

binding on appeal if supported by substantial evidence. State v. Fordyce, 940

N.W.2d 419, 425 (Iowa 2020). We view the record in the light most favorable to

the court’s decision. Myers, 924 N.W.2d at 827. But evidence is not substantial if

it creates no more than “speculation, suspicion, or conjecture.”            State v.

Chapman, 944 N.W.2d 864, 871 (Iowa 2020). And “[i]dentity is an element of a

criminal offense which the State must prove beyond a reasonable doubt.” State v.

Jensen, 216 N.W.2d 369, 374 (Iowa 1974).

       The State relied on Julie’s identification of Vice as the linchpin of the

prosecution. She picked Vice from a photo array after Gilpin reported seeing Vice

in his garage. So those two eyewitness identifications formed the core of the case.

On top of those identifications, the State offered Vice’s jail calls seeking help in

creating an alibi.

       Vice now highlights weaknesses in the State’s case. He points to the lack

of physical evidence tying him to the crime and the State’s failure to thoroughly

investigate Simmons as an alternative suspect. And to explain the jail calls, Vice

contends he was searching for Tara to help determine where he was during the

assault because he blacked out from his medical condition.

       But Vice devotes most of his argument to questioning the reliability of Julie’s

identification.5 He notes that she had only seconds to see her attacker. She was

inconsistent in her impressions, thinking at first the man was her ex-husband’s



5Vice also critiques Gilpin’s identification, noting that at trial Gilpin was evasive
about whether the officers suggested he look for Vice or if he brought up his
cousin’s name after seeing him in the attic.
                                         8


brother and then believing it was the man who drove away from the scene. She

also changed her mind about the color of the attacker’s clothing.

       As his main challenge, Vice takes aim at the photo array compiled by

Fullhart, arguing that it was impermissibly suggestive and failed to use the best

practices outlined by our supreme court in State v. Booth-Harris, 942

N.W.2d 562, 573 (Iowa 2020). For instance, Officer Fullhart both prepared and

administered the photo lineup, the lineup made Vice stand out since he was

depicted in only a single photo, and the men in the other photos were much

younger than him. He contends Fullhart’s confirmation that Vice was their suspect

after Julie identified him “inflated her confidence” to a degree that prevented her

from recognizing an alternative suspect months later when Fullhart showed her

two photos, ostensibly, of Simmons.       Vice claims the suggestive photo array

rendered Julie’s identification unreliable and that we should exclude it from our

substantial-evidence analysis.

       The State counters that Vice is conflating a ground to suppress the photo

array as impermissibly suggestive, which he did not pursue at trial, with his

appellate challenge to the sufficiency of the evidence. Vice did not move to

suppress the photo array, did not object to the photos as trial exhibits, and did not

object to the officer’s testimony about his preparation of the array nor to Julie’s

positive in-court identification. Contrast Booth-Harris, 942 N.W. at 570 (analyzing

motion to suppress which alleged that identification procedure was impermissibly

suggestive and suggestive procedure led to “very substantial likelihood of

irreparable misidentification”). And because Vice made no pretrial effort to show
                                           9


a very substantial likelihood of irreparable misidentification, the evidence was for

the factfinder to weigh. See id.

       Those points are true. Still, Vice was free to attack the credibility of Julie’s

identification at trial. And he did so. For example, on cross-examination, Julie

acknowledged that she did not recognize the assailant as Vice, her high school

acquaintance, until presented with the photo array. It’s just that the district court

found her identification reliable despite the suggestive aspects of the photo array.

And we abide by the tenet that deciding credibility and giving appropriate weight

to witness identifications are tasks better suited to the factfinder than an appellate

court. See State v. Doolin, 942 N.W.2d 500, 510–11 (Iowa 2020).

       The district court was under no illusion about the strength of the State’s

case. Rather, it observed: “Without question, law enforcement left some holes in

the investigation.” The court also acknowledged that “the photo array may have

been suggestive” but not unduly so. The court then employed the uniform jury

instruction to reach its conclusion that Julie’s identification was reliable.6 The court


6 In Booth-Harris, our supreme court found that counsel had no duty to object to
the uniform instruction on eyewitness identification that considers four factors:
              1. If the witness had an adequate opportunity to see the
       person at the time of the crime. You may consider such matters as
       the length of time the witness had to observe the person, the
       conditions at that time in terms of visibility and distance, and whether
       the witness had known or seen the person in the past.
              2. If an identification was made after the crime, you shall
       consider whether it was the result of the witness’s own recollection.
       You may consider the way in which the defendant was presented to
       the witness for identification, and the length of time that passed
       between the crime and the witness’s next opportunity to see the
       defendant.
              3. Any identification made by picking the defendant out of a
       group of similar individuals is generally more reliable than one which
       results from the presentation of the defendant alone to the witness.
                                         10


highlighted Julie’s career as a registered nurse, a profession that requires “above

average skills of observation and attention to detail.” The court also discussed her

opportunity to see the attacker: she was within two feet of him, it was daylight, and

she had an unobstructed view. She picked Vice out of the array the same day,

while the incident was fresh in her mind and after the officer explained the

attacker’s photo may not be there. She ultimately recognized Vice from high

school. And she identified him with confidence again in open court. The court also

weighed her prior identification of Simmons as the assailant, but noted that she

could not see Simmons’s face in her daughter’s phone video.

       Beyond Julie’s identification of Vice, the court found Gilpin’s testimony that

he saw his cousin in the garage attic as “credible and persuasive.” Again, the court

was not naïve about Gilpin’s hesitancy to accuse Vice. Yet the court found “Gilpin’s

demeanor and word choices during his testimony at trial suggested strongly that

he was trying to ‘thread the needle’ between giving honest testimony consistent

with what he told law enforcement before trial and his obvious concern at trial of

implicating his cousin in a serious crime that would send Vice to prison.” We defer

to that careful reasoning.

       As a final gloss, we find support for Vice’s convictions in his recorded jail

calls. Despite his innocent explanation, the fact finder could infer that Vice’s

attempt to pay an acquaintance to fabricate an alibi went to his consciousness of

guilt. See People v. Morrison, 368 N.E.2d 1325, 1328 (Ill. App. 1977).




            4. Any occasion in which the witness failed to identify the
      defendant or made an inconsistent identification.
942 N.W.2d at 578.
                                          11


       All in all, the district court’s findings were supported by substantial evidence

and are binding on us. Viewing the record in the light most favorable to its decision,

we find proof beyond a reasonable doubt that Vice committed first-degree burglary

and assault while participating in a felony.

       B. Hearsay Challenge

       Vice next contends the district court erred in overruling his hearsay

objection and allowing Officer Fullhart to testify about his conversation with Gilpin.

The State asked Fullhart: “Why were you now looking for Chad Vice?” Fullhart

responded: “That name was given to me by Lynsey Gilpin.” The State contends

the response was not hearsay because it was not offered for the truth of the matter

asserted.

       Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted in the statement. Iowa R. Evid. 5.801(c). Unlike most evidentiary issues,

we review hearsay claims for legal error. State v. Paredes, 775 N.W.2d 554, 560

(Iowa 2009). That standard applies because trial courts have “no discretion to

admit hearsay.’” State v. Veverka, 938 N.W.2d 197, 202 (Iowa 2020) (quoting

State v. Dullard, 668 N.W.2d 585, 589 (Iowa 2003)).

       Vice claims the State offered Fullhart’s statement for its truth because the

prosecutor wanted to bolster Gilpin’s direct-examination testimony that he was the

first to mention Vice after seeing his cousin in the garage attic. That testimony was

impeached on cross-examination when defense counsel pointed out that Gilpin

swore in his deposition: “I’d gone to my garage and opened up the attic and found

someone standing or in there. I thought it was Chad Vice because the police had

told me that’s who they thought was there.” Gilpin added that he did not remember
                                         12


giving that answer and wasn’t “exactly sure” if police told him to be on the lookout

for Vice.

       The State responds that Fullhart’s statement was offered, not for its truth,

but to explain the officer’s subsequent conduct in returning to the crime scene and

shifting his focus to Vice as the prime suspect.

       To settle the parties’ dispute, we consider what it means to offer a statement

for its truth. “A statement that would ordinarily be deemed hearsay is admissible

if it is offered for a non-hearsay purpose that does not depend upon the truth of the

facts presented.”   McElroy v. State, 637 N.W.2d 488, 501 (Iowa 2001).             In

determining whether the statement is admissible, “we look ‘at the real purpose for

the offered testimony, not just the purposes urged by the prosecutor.’” State v.

Elliott, 806 N.W.2d 660, 668 (Iowa 2011) (quoting State v. Sowder, 394 N.W.2d

368, 371 (Iowa 1986)). In making this determination, “we review the relevant

record to determine if the purpose voiced by the State can reasonably be found to

be the real purpose for which the challenged testimony was offered.” State v. Lee,

No. 00-1019, 2002 WL 100195, at *3 (Iowa Ct. App. Jan. 28, 2002). Posed

differently, does the statement have value independent of the fact asserted

therein? State v. Huser, No. 10–2067, 2011 WL 6079120, at *10 (Iowa Ct. App.

Dec. 7, 2011).

       If offered to prove responsive conduct, an out-of-court statement is relevant

independent of its truth. See State v. Mitchell, 450 N.W.2d 828, 832 (Iowa 1990)

(explaining statement by defendant’s friend to victim was offered to show victim’s

response). But out-of-court statements offered to explain responsive conduct of

police are not automatically admissible.           See State v. Dessinger, 958
                                         13


N.W.2d 590, 603 (Iowa 2021) (chronicling recent cases excluding statements that

went “beyond mere fact that conversation occurred”). Our supreme court limits the

scope of such evidence to “explaining why certain responsive actions were taken

by officers.” State v. Bos, No. 01-0132, 2002 WL 663644, at *2 (Iowa Ct. App. Apr.

24, 2002) (quoting State v. Doughty, 359 N.W.2d 439, 442 (Iowa 1984)).7

       In arguing the State’s real purpose for offering Fullhart’s statement was for

its truth, Vice notes that the State already offered Gilpin’s testimony to explain law

enforcement’s return to the scene and subsequent investigation. Gilpin testified

that he called Fullhart about finding a man in his attic he believed to be Vice. But

despite securing that explanation of why the investigation turned to Vice, the

prosecution was dogged in asking Fullhart to repeat Gilpin’s out-of-court

statements. The trial transcript is illuminating on this point. Before the court

allowed the disputed statement, the defense repeatedly objected to the State’s line

of questioning on hearsay grounds and the court repeatedly sustained those

objections:

              Q. As a result of that phone call to LEECOM, did you then
       return a phone call from Lynsey Gilpin? A. I did.
              Q. And what was the reason for that call? A. Well, he
       informed me—
              [The Defense]: Objection. The answer didn’t call for hearsay,
       but he’s answering it in a hearsay fashion.
              THE COURT: Well, it sounds like he’s going to discuss what
       Mr. Gilpin told him. I don’t think that was even the question that you
       asked. So why don’t you ask a different question that can be
       answered either “yes” or “no” or some fashion that allows [the
       defense] to lodge an objection if he has one.


7 Doughty explained that often officers will explain their conduct by saying they
took action “upon information received,” which is not objectionable. 359 N.W.2d
at 442. But the danger in relaying more substantive information is that it may be
misused by the fact finder. Id.
                                         14


              Q. Did Lynsey Gilpin inform you that he had found somebody
      hiding in his garage at that time?
              [The Defense]: Objection. It calls for hearsay.
              The COURT: Sustained.
              ....
              THE COURT: Isn’t it already in the record that Mr. Gilpin
      called the police department to advise that he saw an individual in
      the attic of his garage? Didn’t Mr. Gilpin testify to that? [The State]:
      He did testify to that.
              THE COURT: So doesn’t that explain why the officer changed
      the course of the investigation? [The State]: I suppose it does.

      After that concession, the judge had the court reporter read back the last

question in the record.

             THE COURT REPORTER: “Question: Did Lynsey Gilpin
      inform you that he had found somebody hiding in his garage at that
      time?”
             THE COURT: All right. You can answer that question either
      “yes” or “no.”
             THE WITNESS: Thank you, sir. Yes, he did.
             THE COURT: Go ahead and ask your next question.
             [The State]: Were you given a description of the individual that
      was found in Mr. Gilpin’s garage? A: Yes.
             Q. Did the description match the description that Julie had
      given you of that individual?
             [The Defense]: Objection. Once again this is hearsay. . . .
             THE COURT: The objection is sustained. . . .
             Q. (By [the State]) Was this the first point in your investigation
      that name Chad Vice was brought up?
             [The Defense]: Objection. That naturally implies that Mr.
      Gilpin brought it up.
             THE COURT: Sustained. Ask another question.

      Fullhart then testified that after Gilpin informed him of the individual in the

attic he went back to the crime scene. This series of questions followed:

              Q. Had you a new suspect at that point in time? A. Yes, sir.
              Q. Who was your suspect? A. Chad Vice.
              Q. Okay. Why were you now looking for Chad Vice? A. That
      name was given to me by Lynsey Gilpin.
              [The Defense]: Objection. I move to strike that. It’s almost
      like they’re trying to impeach Mr. Gilpin because he was unclear—I
      shouldn’t say “unclear.” He was adamant, I believe, that he had got
      the name from the police. And so this is, I think, the State’s attempt
                                           15


       to fix a major fall with their case, this is just calling for hearsay to try
       to fix that.

After the court overruled that last hearsay objection, Fullhart testified that before

receiving the phone call from Gilpin he had no reason to suspect Vice’s

involvement.

       The district court was correct in observing that Gilpin’s testimony already

explained Fullhart’s responsive conduct. The State conceded as much at trial.

That concession discredits the State’s alleged non-hearsay purpose for Fullhart’s

repetition of this point. State v. Vuong, No. 02-2097, 2003 WL 22701354, at *2

(Iowa Ct. App. Nov. 17, 2003). In other words, the non-truth value of Fullhart’s

testimony is diminished because his conduct could be explained without resorting

to the use of the out-of-court statement.              See State v. Maniccia, 355

N.W.2d 256, 261 (Iowa Ct. App. 1984).

       And even if Gilpin’s out-of-court statement retained its non-truth value, a

review of the record shows that explaining the officer’s responsive conduct was

not the State’s true purpose in offering this testimony. The prosecutor was intent

on eliciting the contents of Fullhart’s conversation with Gilpin to reinforce Gilpin’s

assertion on direct examination that he was the first to bring up Vice. Thus,

Fullhart’s repetition of Gilpin’s statement was not offered to explain his subsequent

investigation. Rather, the out-of-court statement was offered for its truth—the

officer received the suspect’s name from Gilpin, which avoided the inference that

Gilpin’s identification of Vice may have been confirming the identity of a suspect

already on the police radar.
                                          16


       Having found the court improperly admitted the hearsay statement, we turn

to the question of prejudice. We presume improper admission of hearsay is

prejudicial unless the record shows otherwise.                State v. Plain, 898

N.W.2d 801, 810 (Iowa 2017).

       The State argues the admission was harmless because the information

offered by Fullhart was cumulative of evidence already in the record from Gilpin.

See State v. Newell, 710 N.W.2d 6, 19 (Iowa 2006) (“[E]rroneously admitted

hearsay will not be considered prejudicial if substantially the same evidence is

properly in the record.”). The State also underscores that the error occurred in a

bench trial, reducing any risk of prejudice because a judge, equipped with legal

training, determined Vice’s guilt.

       Neither argument is satisfying. That the evidence is cumulative is a two-

edge sword. On one edge, because the out-of-court statement repeated Gilpin’s

in-court statement, the State did not need it to explain Fullhart’s responsive

conduct. On the other edge, the factfinder already heard that Gilpin was the first

to introduce Vice’s name into the conversation. Further, even cumulative hearsay

may be prejudicial if witness credibility is central to the case and the evidence is

used to bolster that credibility. State v. Elliott, 806 N.W.2d 660, 670 (Iowa 2011).

And as for it being a bench trial, the court found: “Gilpin called captain Fullhart and

informed him that he found a man he knew to be Chad Vice in the attic of his

detached garage.” Thus, we cannot assume the district court gave no weight to

the hearsay. See State v. Matheson, 684 N.W.2d 243, 244 (Iowa 2004).

       Still, Fullhart’s disputed testimony did not change the trajectory of the case.

Both Gilpin and Fullhart testified that Gilpin reported seeing Vice in his attic.
                                          17


Granted, Gilpin was not one-hundred percent sure on the stand that it was Vice.

And he was impeached on cross-examination with his deposition testimony. But

the hearsay did not contradict the core of Gilpin’s testimony. Plus, Fullhart testified

without objection that he never brought up the name, Chad Vice, and had no

reason to suspect his involvement until Gilpin’s phone call. And Vice fails to

connect the debate over who mentioned his name first with the overall reliability of

Gilpin’s identification. So even if the officer told Gilpin to watch for Vice, it does

not erase the fact that Gilpin indeed called Fullhart to tell him that he spotted his

cousin hiding in the attic.8

       In the end, the erroneously admitted hearsay was not prejudicial because it

was not central to the identification issue and was cumulative to other testimony

from Fullhart admitted without objection.            See State v. Johnson, 272

N.W.2d 480, 483 (Iowa 1978) (finding hearsay harmless when “independent

sources of the same line of testimony” came into the record without objection).

Thus, we affirm Vice’s convictions.

       AFFIRMED.




8Vice contributes to the credibility of that report by acknowledging in a jail call that
he indeed did hide in the Gilpin’s garage attic, just on a different occasion.